Citation Nr: 0930935	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a duodenal ulcer.

2.	Entitlement to service connection for residuals of a 
hiatal hernia.

3.	Entitlement to service connection for pancreatitis.

4.	Entitlement to service connection for cardiovascular 
disease, including as secondary to a hiatal hernia.

5.	Entitlement to service connection for colitis.

6.	Entitlement to service connection for residuals of 
inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the benefits sought on 
appeal. Jurisdiction over the case was later transferred to 
the Winston-Salem, North Carolina RO. 

The Board remanded this case for additional development in 
April 2005. The Board has since restyled the issue of service 
connection for cardiovascular disease based on the Veteran's 
assertion that this disorder developed secondarily to a 
service-connected disability.

Presently, the Board decides claims for service connection 
for a duodenal ulcer, pancreatitis, and the residuals of an 
inguinal hernia repair. The issues of service connection for 
a hiatal hernia, colitis and cardiovascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have a duodenal ulcer.

2.	There is no current diagnosis of record of pancreatitis.

3.	There are no present residuals of an inguinal hernia 
repair.
CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a duodenal disorder are not met. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.	The criteria for the establishment of service connection 
for pancreatitis are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.	The criteria for the establishment of service connection 
for residuals of an inguinal hernia repair are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from November 2001 through August 2005. 
The June 2003 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection.                The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a supplemental July 
2008 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in November 2001 met this 
standard in that they preceded issuance of the May 2002 
rating decision on appeal. The subsequent notice letters did 
not comport with this requirement. However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent May 2009 
Supplemental SOC (SSOC) readjudicating his claims. During 
this timeframe VA attempted to obtain further pertinent 
medical records, and the Veteran underwent a VA medical 
examination. There is no indication of any further available 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of 
private outpatient treatment and hospitalization, service 
treatment records (STRs), and service personnel records. 
Veteran has undergone VA Compensation and Pension 
examinations. McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). The RO/AMC 
has attempted to obtain additional clinical records from 
military hospitals from 1968 from the National Personnel 
Records Center (NPRC), however these measures were not 
successful as the requested records were not on file. 
In support of his claims, the Veteran has provided additional 
private treatment records, service treatment records 
pertaining to dietary restrictions, and several lay 
statements. He has not requested the opportunity to appear at 
a hearing at any point. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.



Analyses of the Claims 

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as a peptic ulcer (gastric or 
duodenal), will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Duodenal Ulcer

The Board has carefully reviewed the evidence of record and 
finds that there is no present medical diagnosis of a 
duodenal ulcer. There is extensive medical evidence 
pertaining to periodic hospitalizations beginning in the 
early-1980s for gastrointestinal discomfort, gastrointestinal 
bleeding and epigastric pain, in addition to various 
hospitalizations and outpatient monitoring for atrial 
fibrillation and other diagnosed or suspected cardiovascular 
disorders. Throughout this treatment history, there are 
several instances where a gastrointestinal or digestive 
system disorder was diagnosed, but not at any point are there 
any recent signs of a duodenal ulcer. The diagnoses have 
instead pertained to other conditions, as indicated by a 
September 2005 hospital stay for gastroesophageal reflux 
disease (GERD) with an acute exacerbation. A September 2007 
colonoscopy study at a private clinic revealed the presence 
of ulcerative colitis, and an otherwise normal study. 
Notably, however, an August 2007 endoscopy at that same 
facility showed in relevant part a normal duodenal bulb, and 
normal second portion of duodenum. A January 1999 endoscopy 
at another location indicated similar results. 

The more remote medical history indicates at one point peptic 
ulcer disease was suspected, though well in advance of when 
the Veteran filed the current pending claim for benefits in 
2001. A June 1982 radiological study at a private hospital 
showed a duodenal deformity with probable small active ulcer 
crater. An October 1986 endoscopy showed mild to moderate 
duodenitis with scarring but no active ulcer. A June 1992 
upper GI series study noted an impression of probable peptic 
scarring of the duodenal bulb. The February 1993 report from 
this hospital observes that there was a past medical history 
positive for peptic ulcer disease. However, this is the last 
mention of any findings accounting for a possible duodenal 
ulcer, or similar disorder. As indicated, the more 
contemporaneous medical reports show that despite the 
Veteran's continuing receipt of treatment for 
gastrointestinal and digestive symptoms, the condition of the 
duodenum is essentially normal.  

There is also on file an October 2007 VA Compensation and 
Pension examination report which stated a diagnosis that 
included ulcerative colitis, GERD, Barrett's esophagus, and 
small sliding hernia. The examiner further clarified in 
providing a diagnostic assessment that the Veteran never had 
a duodenal ulcer. The VA examiner had the opportunity to 
review the entire claims file and associated medical history 
in offering this determination. See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).
Based on the preceding, the competent evidence clearly weighs 
against the conclusion that the Veteran currently manifests a 
duodenal ulcer. The opinion of the October 2007 VA examiner 
confirms this based on a comprehensive medical history 
review. Consequently, the requirement for service connection 
of a current diagnosis of the disability claimed is not met 
in this case.

Under VA law, the initial criterion to establish service 
connection is competent evidence of the current claimed 
disability. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hicks 
v. West, 12 Vet. App. 86, 89 (1998). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). See, too, Degemetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998). 
 
The Court has further held that the manifestation of pain or 
discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Accordingly, absent competent evidence that the Veteran 
presently has a duodenal ulcer, or similar type of condition, 
this claim cannot be substantiated. Further inquiry is not 
warranted into whether the Veteran has a disability of 
service origin, where that claimed disability itself does not 
currently manifest. Hence, there is no basis to support 
service connection for a duodenal ulcer. 



Pancreatitis

The Veteran' medical history reflects diagnosis and treatment 
for several gastrointestinal and digestive disorders, but 
does not at any point refer to pancreatitis, either suspected 
or confirmed. There is recent indication of treatment for 
GERD, esophagitis, and acute gastric distress. Also included 
among more recently treated conditions is ulcerative colitis. 
The previous claim concerned alleged symptomatology affecting 
the duodenum region. However, there is no treatment 
provider's assessment throughout the medical history that the 
Veteran developed pancreatitis, or had any medical history of 
the same. Nor have either the October 2007 or May 2009 VA 
medical examinations noted the presence of pancreatitis. The 
record is effectively devoid of evidence of treatment for 
this claimed disorder.

The Board observes that the Veteran has identified what he 
describes as treatment for gastrointestinal problems which 
included pancreatitis in 1969 at a private hospital, and that 
further attempts are still warranted on remand to obtain such 
specific records. This being the case, the ensuing time 
period of more than three decades does not show any 
diagnosis, complaints or findings related to pancreatitis. 
Provided the aforementioned records were acquired, there is 
still no competent evidence of a current disability, which as 
stated is a necessary condition to establish service 
connection. Moore v. Nicholson, supra; Brammer v. Derwinski, 
supra. Without evidence of a present disability, the claim 
must be denied.    

Residuals of Inguinal Hernia Repair 

The records of intermittent hospitalization for conditions 
that included at times gastrointestinal disorders, provide 
repeated references to a prior umbilical hernia repair. One 
such record notes the Veteran had a hernia repair procedure 
in 1975. 
The report of a December 2001 VA examination noted the 
presence of some scarring in the abdominal region from a 
procedure performed there several years previously. According 
to that report, the Veteran had obtained an operation for a 
hiatal hernia. These records, primarily the private 
hospitalization reports, show at minimum the likelihood of 
some earlier procedure that was related to an umbilical 
hernia. However, the Board cannot find any evidence of 
current impairment due to the same. There are no signs of a 
recurrent umbilical or inguinal hernia. The only possible 
residual would be abdominal scarring from a hernia repair, 
which in any event has been attributed to other precipitating 
causes. Thus, there is no qualifying evidence of a current 
claimed disability.

Provided there were some objective indication of residuals of 
an inguinal hernia repair, there is no basis to conclude that 
the underlying procedure was for reason of events during 
service. Service treatment records are silent for complaints 
or findings of a hernia, and the earliest stated date of 
relevant treatment is several years post-service. 

Conclusion

The Board has also taken into account the Veteran's own 
assertions in adjudicating the claims. However, as a 
layperson without the requisite background and training his 
statements on a medical matter to consist of the diagnosis of 
a current claimed disability, are not dispositive, and 
require consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the Board is denying the claims on appeal 
for service connection for a duodenal ulcer, pancreatitis, 
and the residuals of an inguinal hernia repair.  The 
preponderance of the evidence is unfavorable on these claims, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Service connection for a duodenal ulcer is denied.

Service connection for pancreatitis is denied.

Service connection for residuals of inguinal hernia repair is 
denied. 


REMAND

The Board is remanding claims for service connection for 
residuals of a hiatal hernia, and ulcerative colitis for 
another examination pertaining to their etiologies, and to 
obtain pertinent medical records. The claim for service 
connection for cardiovascular disease is based on a secondary 
medical relationship to underlying gastrointestinal system 
disorders, and thus represents an inextricably intertwined 
issue that must be adjudicated pending disposition of the 
former claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

On the subject of the likely etiologies of a hiatal hernia 
and ulcerative colitis while there is no record the Veteran 
directly manifested such disorders in service, he has 
provided documentation from service dated October 1968 
authorizing him to receive communited rations for medical 
purposes, as he was deemed in need of special dietary 
restrictions prescribed by a physician. No additional 
information as to the precise nature of the dietary 
restrictions is stated. Following service, a May 1985 
sigmoidoscopy at a private hospital indicated a definite 
inflammatory type reaction in the distal transverse colon, of 
which granulomatous type colitis would be the most likely 
cause. An October 1986 report from that facility first notes 
the presence of epigastric pain and distress. A diagnosis of 
hiatal hernia was provided in later reports from other 
treatment providers. The December 2001 VA examination later 
confirmed diagnoses of colitis, esophagitis, chronic 
gastritis, and history of operation for hiatal hernia. 
The Board's April 2005 remand directed that the Veteran be 
afforded a VA medical examination to determine if based on 
this evidence of dietary restriction, one or more of his 
diagnosed gastrointestinal system disorders were attributable 
to his service. 

Following an April 2009 VA Compensation and Pension 
examination, the examiner opined as to whether there was a 
connection between the Veteran's dietary restrictions in 
service and his current problems including hiatal hernia and 
ulcerative colitis, and stated that she could not resolve 
this issue without resort to mere speculation. The VA 
examiner noted the Veteran had a longstanding, extensive 
medical record documenting chronic inflammatory disease, 
scarred pylorus, mild to moderate duodenitis and narrowing of 
the distal colon, and had been hospitalized several times for 
these problems and gastrointestinal bleeds. Also noted was 
that the available service treatment records did not show 
findings of evaluation for ulcers, or similar conditions. The 
examiner did however observe that the "special dietary 
restrictions" validated the Veteran being seen for his 
complaints, and appeared to have been the type of diet that 
was used years ago for ulcer disease and would no longer be 
recommended.

The foregoing opinion is inconclusive, but also does not 
provide any reasonable explanation against the possibility 
that a current diagnosed gastrointestinal system disorder may 
be due to service, given the VA examiner's comments upon the 
basis for the Veteran's dietary restrictions in service. 
There is moreover some intervening symptomatology between 
service and the present at least from the early 1980s.       
The Board therefore finds that another VA examination and 
medical nexus opinion is warranted. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

The RO/AMC should also undertake all appropriate measures to 
acquire identified records of private hospitalization in May 
1969 from the Lutheran Hospital in Fort Wayne, Indiana. The 
Board's previous April 2005 remand had directed that such 
records be obtained. Following that remand, the RO/AMC sent a 
letter which requested the Veteran's medical authorization to 
obtain these records, and when no reply was received, did not 
pursue the matter further. However, the Veteran had completed 
two prior authorizations for records from the same facility. 
While the case is on remand, a records inquiry should be made 
to the facility in question. See 38 C.F.R. § 3.159(1) (VA 
will undertake reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC will contact the Lutheran 
Hospital in Fort Wayne, Indiana and 
request any records concerning the 
Veteran's hospitalization at that facility 
in May 1969. Provided that the search for 
any identified records are unsuccessful, 
the RO/AMC must notify the Veteran and his 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.	When this requested action has been 
completed, the RO/AMC will afford the 
Veteran a comprehensive physical 
examination to address the etiology of 
claimed colitis, and residuals of a hiatal 
hernia. The following considerations will 
govern the examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the examiner must express an 
opinion as to whether colitis, and a 
hiatal hernia condition are causally 
related to the Veteran's service, taking 
into consideration a review of service 
records and the fact that he was placed 
on special dietary restrictions during 
that time period. In providing the 
requested opinion, the VA examiner should 
also note his or her review and 
consideration of the prior October 2007 
and May 2009 VA Compensation and Pension 
examinations.

c.	Provided it is found that the 
Veteran has a current gastrointestinal 
disorder with the likely causal 
connection to service, the VA examiner 
must opinion whether cardiovascular 
disease is secondarily related to the 
underlying disorder(s), on the basis of 
either causation, or chronic aggravation 
of a nonservice-connected disorder by 
service-connected disability.

d.	The examiner must state the medical 
basis or bases for his opinion. However, 
if the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state, and further state 
what specific information is lacking as 
to providing a non-speculative opinion. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for colitis, and 
residuals of a hiatal hernia.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal            
are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for the scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


